When there is a question whether any act was done by any person, any fact is relevant to the issue which supplies a motive for such an act. Steph. Dig. Ev., Art. 7. The question is, whether A murdered B. The facts, that at the instigation of A, B murdered C twenty-five years before B's murder, and that A at or before that time used expressions showing malice against C, are deemed to be relevant, as showing a motive on A's part to murder B. Rex v. Clewes, 4 Car.  P. 221. The question is, whether A burned a certain building. The fact that A had excessive insurance upon the building is relevant, as showing that A had a motive to destroy it. State v. Cohn,9 Nev. 179; Com. v. McCarthy, 119 Mass. 354; — see, also, State v. Lapage,57 N.H. 245, 294. 295. These are common illustrations of what must be regarded as an elementary proposition.
It is undoubtedly true that a motive is never required to be shown in order to establish the fact of a person's guilt, "because the motives of men are so various as to defy calculation" (Steph. Cr. L. 88); but it is also true that the absence of any apparent motive is always a fact in favor of the accused. What could have been his motive? is a question the pertinency of which will never be a matter of dispute; and so the existence of a motive becomes an important element in a chain of presumptive proof. Best Prin. Ev. 571, 572. The influences of good or ill will are constantly considered in estimating the probability of the guilt of a person charged with a malicious act. The absence or presence of motive renders the alleged fact less or more probable. In the present case, evidence tending to show a motive stimulated by revenge was clearly admissible.
Exception overruled.
ALLEN, J., did not sit: the others concurred. *Page 350